Citation Nr: 0934428	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-24 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
intervertebral disc syndrome at the L4-L5 disc with 
radiculopathy and traumatic arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to August 
1972.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the June 2004 rating decision on appeal 
also denied a claim to reopen a claim for service connection 
for degenerative arthritis.  However, as the Veteran reported 
in August 2004 that he did not file a claim for degenerative 
arthritis, that issue is not before the Board of Veterans' 
Appeals (Board) at this time.  38 C.F.R. § 3.155 (informal 
claims must identify the benefit sought).  In any event, the 
June 2004 rating decision included arthritis, specifically 
traumatic arthritis, in the rating for the service-connected 
back disorder.  As such, a separate rating for degenerative 
arthritis of the back would amount to pyramiding.  38 C.F.R. 
§ 4.14 (2008). 

The Veteran testified before the undersigned Acting Veterans 
Law Judge in April 2008.  A transcript of the hearing is of 
record.

The Board additionally notes that in a July 2004 
correspondence, as well as during his hearing before the 
Board, the Veteran claimed entitlement to service connection 
for carpal tunnel syndrome, bilateral heel spurs, headaches, 
neck and shoulder pain, and a calcium deposit in his right 
knee.  These issues have not been adjudicated and are 
referred to the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In conjunction with the VCAA requirements, the RO must 
provide the Veteran additional notice that is compliant with 
the recent decision of the Court of Appeals for Veteran's 
Claims (Court) in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (indicating that, in an increased-compensation claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life).  Such notice 
has not been provided in this appeal.

Next, the Board concludes that additional development is 
required in order to satisfy VA's obligations under the VCAA.  
First, the most recent VA treatment records in the claims 
file are from May 2005.  However, at his hearing before the 
Board in April 2008, the Veteran stated that he has received 
regular treatment at the VA Medical Center in Birmingham 
since that time.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, these records should 
be obtained before the claim is considered.

Finally, the Board concludes that a new VA examination is 
necessary to ascertain the current extent of the Veteran's 
service-connected low back disability.  Moreover, as the 
Veteran has submitted a claim for TDIU, an opinion is 
necessary to ascertain the extent to which his low back 
disability affects his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and as outlined by the Court in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Obtain VA outpatient treatment records 
from the VA Medical Center in Birmingham, 
Alabama, since May 2005.  
 
3.  Schedule a VA examination to assess 
the nature and severity of the veteran's 
intervertebral disc syndrome at the L4-L5 
disc with radiculopathy and traumatic 
arthritis, to include its impact on his 
employability.  The claims files should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should provide a detailed basis 
for all opinions requested.  

4.  Thereafter, readjudicate the issues on 
appeal with consideration of all evidence 
of record, and particularly the evidence 
obtained pursuant to this REMAND.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


